DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, considered individually and as a whole, fails to render obvious to a pneumatic tire having:
feature 1: an external contour shape of the bead core is a polygon formed by common tangent lines of the circumferential portions of the bead wire, the external contour shape comprises a single vertex located toward the outer in the tire radial direction, 
feature 2: the external contour shape comprises a bottom side located toward the inside in the tire radial direction extending at an incline with respect to the tire lateral direction, and the bottom side forms an angle with respect to the tire lateral direction from 2° and 9°, 
feature 3: a width W1 in the tire lateral direction of an innermost layer of the bead core in the tire radial direction and a maximum width W0 in the tire lateral direction of the bead core satisfy a relationship W1<W0, 
feature 4: a tire cross-sectional width T1 along an auxiliary line A1 and a tire cross-sectional width T2 along an auxiliary line A2 satisfy a relationship 0.7 ≤ T1/T2 ≤ 1.5 where A1 is an auxiliary line running orthogonal to the carcass layer that passes through an intersection point P1 of a straight line L1 extending parallel with a tire width direction separated from at bead toe 20 mm toward the outside in the tire radial direction and a contour line of an outer surface of the sidewall portion and A2 is an auxiliary line that passes through a center of gravity of the bead core and extends in an inclination direction of the bottom side of the external contour shape, and 
in combination with the remaining subject matter of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        5/3/2022